 



Exhibit 10.68
December 14, 2004
Grand Casinos Nevada I, Inc.
c/o Lakes Entertainment, Inc.
130 Cheshire Lane
Minnetonka, MN 55305
     RE:Metroflag Polo, LLC Operating Agreement; Option Agreements
     This letter serves to confirm our agreement as follows:
     1. Delay of Special Member Subordinated Interest Repurchase. Pursuant to
Section 15.1(a) of the Operating Agreement of Metroflag Polo, LLC, as amended by
a First Amendment dated as of May 15, 2003 (the “Agreement”), upon payment in
full of the Travelodge Purchase Note or the Travelodge Deficit Note
(collectively the “Notes”), the Special Member Subordinated Interest Repurchase
is required to occur within sixty (60) days of such payment. Notwithstanding the
provisions of Section 15.1(a) or any other provisions of the Agreement to the
contrary, if the Notes are paid in full on or before December 31, 2004, then the
closing of the Special Member Subordinated Interest Repurchase shall occur on or
before June 30, 2005; provided, however, that if the Company provides at least
thirty (30) days written notice to the Special Member prior to June 30, 2005,
and also pays $20,000 in cash to the Special Member before that date, the
Company shall have the absolute right to extend the time for closing of the
Special Member Subordinated Interest Repurchase to a date on or before
December 31, 2005. The Special Member Subordinated Return shall continue to
accrue until the closing of the Special Member Subordinated Interest Repurchase
is completed.
     2. Termination of 2001 Option Agreement. In the event the Notes are paid in
full on or before December 31, 2004, all rights of Lakes Entertainment, Inc.
(formerly called Lakes Gaming, Inc.) under that certain Option Agreement between
Metroflag BP, LLC and Lakes Gaming, Inc. dated December 28, 2001, as
subsequently amended (the “2001 Option Agreement”), shall terminate. Lakes
Entertainment, Inc. (“Lakes”) shall, simultaneously with such repayment of the
Notes, deliver to Metroflag BP, LLC an instrument in recordable form
acknowledging the termination of the 2001 Option Agreement.
     3. Membership Interests Purchase Option. The Members acknowledge that the
2001 Option Agreement was entered into in part as security for the timely
closing of the Special Member Subordinated Interest Repurchase. If Lakes
terminates the 2001 Option Agreement pursuant to the preceding Section 2, Metro
One, LLC and Flag Luxury Polo, LLC (as the “Members” under the Agreement) each
hereby grants to Lakes, or its successors and assigns, the right and option to
purchase such Member’s respective Member Interest for a purchase price equal to
$1.00 for each such Member Interest, at any time during the five (5) year period
beginning on the final due date for the closing of the Special Member
Subordinated Interest Repurchase under Section 1 above; provided,

1



--------------------------------------------------------------------------------



 



however, that the following conditions shall have been satisfied before such
purchase may be completed:
     (a) The Company shall have breached its obligation under Section 15.1(a) of
the Agreement to complete the Special Member Subordinated Interest Repurchase by
the final due date provided under Section 1 above; and
     (b) Lakes shall have given the Company and the Members a written notice of
Lakes’ intention to exercise its option to purchase their Member Interests under
this Section 3 on a specified date at least three (3) months after the date the
Company has received such notice;
provided further that such Member Interests purchase option shall have no force
or effect: (i) if the Special Member Subordinated Interest Repurchase is
completed before or during such three-month period; and (ii) if the Company has
also breached its obligation under the Agreement to complete the Special Member
Priority Interest Repurchase before the beginning of such three-month period,
the Special Member Priority Interest Repurchase is also completed during such
three-month period. Notwithstanding anything in the Agreement to the contrary,
any failure of the Company to complete the Special Member Subordinated Interest
Repurchase shall not, solely for purposes of Section 14.3(b) of the Agreement,
constitute a material breach of the Company’s obligations under the Agreement.
     4. Company’s Right to Redeem Unaltered. Nothing contained herein is
intended to affect the Company’s right to redeem the Special Member Subordinated
Interest or the Special Member Priority Interest (at par plus the respective
accrued return) at any time irrespective of whether the Special Member shall
have at such time the right to demand such redemption.
     5. Confirmation of Agreement. Except to the extent amended by this letter
agreement, the Agreement remains in full force and effect. All terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     The undersigned hereby agree as set forth above.

                              Metro One, LLC    
 
                            By:   Brett Torino             Brett Torino, Manager
   
 
                            Flag Luxury Polo, LLC    
 
                                By:   Flag Luxury Properties, LLC, its sole
member
 
                                    By:   Flag Leisure Group, LLC, its managing
member    
 
                       
 
              By:   Paul Kanavos    
 
                  Paul Kanavos, President    
 
                            Grand Casinos Nevada I, Inc.    
 
                            By:   Timothy Cope             Timothy Cope,
President    
 
                            Metroflag BP, LLC    
 
                            By:   Paul Kanavos         Name:   Paul Kanavos    
 
  Title:                                      
 
                            Lakes Entertainment, Inc.    
 
                            By:   Timothy Cope             Timothy Cope,
President    

     The Company hereby consents to the foregoing agreement of its Members and
Lakes Entertainment, Inc.

                Metroflag Polo, LLC
 
              By its Member:
 
                    Metro One, LLC
 
           
 
      By:   Brett Torino
 
          Brett Torino, Manager

3